DECISION
The application of the above-named defendant for a review of the sentence of 5 years with 3 years suspended, imposed on September 25, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears sufficiently lenient in that defendant was convicted of second degree assault punishable by not less than 1 nor more than 6 years imprisonment ox by a fine not exceeding $2000, or both. The assault was upon his wife with a loaded pistol yet he received but a 5 years sentence with 3 years suspended and 15 days jail time credit and will be eligible for parole consideration in January 1969, after being received September 26, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.